              Case 3:20-cv-05559-TSZ Document 20 Filed 11/13/20 Page 1 of 12




 1                                                                            Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT TACOMA
14
15
16   MULTICARE HEALTH SYSTEM,                             C20-5559 TSZ
17
18                       Plaintiff,                       STIPULATED PROTECTIVE ORDER
19
20           v.
21
22   NATIONAL FIRE & MARINE
23   INSURANCE COMPANY,
24
25                       Defendant.
26
27
28
29
30   PURPOSES AND LIMITATIONS
31          Discovery in this action is likely to involve production of confidential, proprietary, or
32
33   private information for which special protection may be warranted. Accordingly, the parties,
34
35   Plaintiff Multicare Health System (“MHS”) and Defendant National Fire & Marine Insurance
36
37   Company (“NFM”), hereby stipulate to and petition the court to enter the following Stipulated
38   Protective Order. The parties acknowledge that this agreement is consistent with LCR 26(c). It
39
40   does not confer blanket protection on all disclosures or responses to discovery, the protection it
41
42   affords from public disclosure and use extends only to the limited information or items that are
43
44   entitled to confidential treatment under the applicable legal principles, and it does not
45   presumptively entitle parties to file confidential information under seal.

     STIPULATED PROTECTIVE ORDER - 1                                  GORDON       600 University Street
     C20-5559 TSZ                                                      TILDEN      Suite 2915
                                                                      THOMAS       Seattle, WA 98101
                                                                      CORDELL      206.467.6477
              Case 3:20-cv-05559-TSZ Document 20 Filed 11/13/20 Page 2 of 12




 1   2.     “CONFIDENTIAL” MATERIAL
 2
 3          “Confidential” material shall include any documents, testimony, or other information that
 4
     the producing party believes in good faith is entitled to confidential treatment under applicable
 5
 6   law, including but not necessarily limited to the following documents and tangible things
 7
 8   produced or otherwise exchanged:
 9
10                •   Documents with patient health information that MHS is obligated to protect under
11
                      a variety of laws, including but not limited to, the federal Health Insurance
12
13                    Portability and Accountability Act and Washington’s Uniform Health Care
14
15                    Information Act.
16
17                •   Documents that include confidential commercial or competitively sensitive
18
                      information, including but not limited to trade secrets;
19
20                •   Documents containing material that, if unnecessarily disseminated or used for
21
22                    purposes other than this litigation, could prejudice MHS’s interests in the
23
24                    proceedings underlying this insurance coverage action.
25   3.     SCOPE
26
27          The protections conferred by this agreement cover not only confidential material (as
28
29   defined above), but also (1) any information copied or extracted from confidential material; (2)
30
31   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
32   conversations, or presentations by parties or their counsel that might reveal confidential material.
33
34          However, the protections conferred by this agreement do not cover information that is in
35
36   the public domain or becomes part of the public domain through trial or otherwise.
37
38   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
39          4.1       Basic Principles. A receiving party may use confidential material that is disclosed
40
41   or produced by another party or by a non-party in connection with this case only for prosecuting,
42
43   defending, or attempting to settle this litigation. Confidential material may be disclosed only to
44
     the categories of persons and under the conditions described in this agreement. Confidential
45


     STIPULATED PROTECTIVE ORDER - 2                                   GORDON       600 University Street
     C20-5559 TSZ                                                       TILDEN      Suite 2915
                                                                       THOMAS       Seattle, WA 98101
                                                                       CORDELL      206.467.6477
              Case 3:20-cv-05559-TSZ Document 20 Filed 11/13/20 Page 3 of 12




 1   material must be stored and maintained by a receiving party at a location and in a secure manner
 2
 3   that ensures that access is limited to the persons authorized under this agreement.
 4
            4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 5
 6   ordered by the court or permitted in writing by the designating party, a receiving party may
 7
 8   disclose any confidential material only to:
 9
10                  (a)      the receiving party’s counsel of record in this action, as well as employees
11
     of counsel to whom it is reasonably necessary to disclose the information for this litigation;
12
13                  (b)      the officers, directors, and employees (including in house counsel) of the
14
15   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
16
17   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
18
     designated;
19
20                  (c)      experts and consultants to whom disclosure is reasonably necessary for
21
22   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
23
24   A);
25                  (d)      the court, court personnel, and court reporters and their staff;
26
27                  (e)      copy or imaging services retained by counsel to assist in the duplication of
28
29   confidential material, provided that counsel for the party retaining the copy or imaging service
30
31   instructs the service not to disclose any confidential material to third parties and to immediately
32   return all originals and copies of any confidential material;
33
34                  (f)      during their depositions, witnesses in the action to whom disclosure is
35
36   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
37
38   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
39   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
40
41   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
42
43   under this agreement;
44
45


     STIPULATED PROTECTIVE ORDER - 3                                   GORDON       600 University Street
     C20-5559 TSZ                                                       TILDEN      Suite 2915
                                                                       THOMAS       Seattle, WA 98101
                                                                       CORDELL      206.467.6477
              Case 3:20-cv-05559-TSZ Document 20 Filed 11/13/20 Page 4 of 12




 1                  (g)     any governmental regulators, auditors, reinsurers, or others for whom the
 2
 3   review of a parties’ files may be required by law, regulation, treaty, or contract;
 4
                    (h)     the author or recipient of a document containing the information or a
 5
 6   custodian or other person who otherwise possessed or knew the information;
 7
 8                  (i)     any other person or entity that the producing party agrees to in writing
 9
10          4.3     Filing Confidential Material. Before filing confidential material or discussing or
11
     referencing such material in court filings, the filing party shall confer with the designating party,
12
13   in accordance with LCR 5(g)(3)(A), to determine whether the designating party will remove the
14
15   confidential designation, whether the document can be redacted, or whether a motion to seal or
16
17   stipulation and proposed order is warranted. During the meet and confer process, the designating
18
     party must identify the basis for sealing the specific confidential information at issue, and the
19
20   filing party shall include this basis in its motion to seal, along with any objection to sealing the
21
22   information at issue. LCR 5(g) sets forth the procedures that must be followed and the standards
23
24   that will be applied when a party seeks permission from the court to file material under seal. A
25   party who seeks to maintain the confidentiality of its information must satisfy the requirements
26
27   of LCR 5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this
28
29   requirement will result in the motion to seal being denied, in accordance with the strong
30
31   presumption of public access to the Court’s files.
32          4.4     Use of Confidential Materials at Trial. The parties shall meet and confer regarding
33
34   the procedures for use of any Confidential materials at trial and, in the event an agreement is
35
36   reached by the parties, shall move the Court for entry of an appropriate order. Otherwise, the
37
38   burden shall be on the designating party to obtain a Court Order requiring special procedures for
39   use of any Confidential materials at trial.
40
41   5.     DESIGNATING PROTECTED MATERIAL
42
43          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
44
     or non-party that designates information or items for protection under this agreement must take
45


     STIPULATED PROTECTIVE ORDER - 4                                   GORDON       600 University Street
     C20-5559 TSZ                                                       TILDEN      Suite 2915
                                                                       THOMAS       Seattle, WA 98101
                                                                       CORDELL      206.467.6477
              Case 3:20-cv-05559-TSZ Document 20 Filed 11/13/20 Page 5 of 12




 1   care to limit any such designation to specific material that qualifies under the appropriate
 2
 3   standards. The designating party must designate for protection only those parts of material,
 4
     documents, items, or oral or written communications that qualify, so that other portions of the
 5
 6   material, documents, items, or communications for which protection is not warranted are not
 7
 8   swept unjustifiably within the ambit of this agreement.
 9
10           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
11
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
12
13   unnecessarily encumber or delay the case development process or to impose unnecessary
14
15   expenses and burdens on other parties) expose the designating party to sanctions.
16
17           If it comes to a designating party’s attention that information or items that it designated
18
     for protection do not qualify for protection, the designating party must promptly notify all other
19
20   parties that it is withdrawing the mistaken designation.
21
22           5.2     Manner and Timing of Designations. Except as otherwise provided in this
23
24   agreement (see, e.g., section 5.2(a) below), or as otherwise stipulated or ordered, disclosure or
25   discovery material that qualifies for protection under this agreement must be clearly so
26
27   designated before or when the material is disclosed or produced.
28
29                   (a)     Information in documentary form: (e.g., paper or electronic documents
30
31   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
32   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
33
34   contains confidential material. If only a portion or portions of the material on a page qualifies for
35
36   protection, the producing party also must clearly identify the protected portion(s) (e.g., by
37
38   making appropriate markings in the margins).
39                   (b)     Electronic documents / files produced in their native format (e.g., Excel
40
41   spreadsheets, Power Point files, etc.): for electronic documents / files produced in native format,
42
43   the designating party may insert the word “CONFIDENTIAL” into the name of the document /
44
     file, the metadata fields produced, or affix it to the image slip sheet of the native file rather than
45


     STIPULATED PROTECTIVE ORDER - 5                                   GORDON        600 University Street
     C20-5559 TSZ                                                       TILDEN       Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                       CORDELL       206.467.6477
              Case 3:20-cv-05559-TSZ Document 20 Filed 11/13/20 Page 6 of 12




 1   affixing it to each page within the document / file itself. If only a portion of the document / file is
 2
 3   “CONFIDENTIAL,” a clear explanation shall be provided in writing by the designating party
 4
     that specifies what particular aspect(s) of the document / file are designated “CONFIDENTIAL.”
 5
 6                  (c)     Testimony given in deposition or in other pretrial proceedings: the parties
 7
 8   and any participating non-parties must identify on the record, during the deposition or other
 9
10   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
11
     testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
12
13   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
14
15   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
16
17   confidential information at trial, the issue should be addressed during the pre-trial conference.
18
                    (d)     Other tangible items: the producing party must affix in a prominent place
19
20   on the exterior of the container or containers in which the information or item is stored the word
21
22   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
23
24   the producing party, to the extent practicable, shall identify the protected portion(s).
25          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
26
27   designate qualified physical or electronic documents, information, or other items does not,
28
29   standing alone, waive the designating party’s right to secure protection under this agreement for
30
31   such material. Upon timely correction of a designation, the receiving party must make reasonable
32   efforts to ensure that the material is treated in accordance with the provisions of this agreement.
33
34   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
35
36          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
37
38   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
39   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
40
41   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
42
43   challenge a confidentiality designation by electing not to mount a challenge promptly after the
44
     original designation is disclosed.
45


     STIPULATED PROTECTIVE ORDER - 6                                   GORDON        600 University Street
     C20-5559 TSZ                                                       TILDEN       Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                       CORDELL       206.467.6477
              Case 3:20-cv-05559-TSZ Document 20 Filed 11/13/20 Page 7 of 12




 1          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
 2
 3   regarding confidential designations without court involvement. Any motion regarding
 4
     confidential designations or for a protective order must include a certification, in the motion or in
 5
 6   a declaration or affidavit, that the movant has engaged in a good faith meet and confer
 7
 8   conference with other affected parties in an effort to resolve the dispute without court action. The
 9
10   certification must list the date, manner, and participants to the conference. A good faith effort to
11
     confer requires a face-to-face meeting or a telephone conference.
12
13          6.3     Judicial Intervention. If the parties cannot resolve a designation challenge without
14
15   court intervention, the designating party may file and serve a motion to retain confidentiality
16
17   under LCR 7 (and in compliance with LCR 5(g), if applicable). The burden of persuasion in any
18
     such motion shall be on the designating party. Frivolous designations and/or challenges, and
19
20   those made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens
21
22   on other parties) may expose the designating and/or challenging party to sanctions. All parties
23
24   shall continue to maintain the material in question as confidential until the court rules on the
25   designation challenge.
26
27   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
28
29   LITIGATION
30
31          If a party is served with a subpoena or a court order issued in other litigation that compels
32   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
33
34   party must:
35
36                  (a)       promptly notify the designating party in writing and include a copy of the
37
38   subpoena or court order;
39                  (b)       promptly notify in writing the party who caused the subpoena or order to
40
41   issue in the other litigation that some or all of the material covered by the subpoena or order is
42
43   subject to this agreement. Such notification shall include a copy of this agreement; and
44
45


     STIPULATED PROTECTIVE ORDER - 7                                  GORDON       600 University Street
     C20-5559 TSZ                                                      TILDEN      Suite 2915
                                                                      THOMAS       Seattle, WA 98101
                                                                      CORDELL      206.467.6477
              Case 3:20-cv-05559-TSZ Document 20 Filed 11/13/20 Page 8 of 12




 1                  (c)     cooperate with respect to all reasonable procedures sought to be pursued
 2
 3   by the designating party whose confidential material may be affected.
 4
     8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5
 6          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 7
 8   material to any person or in any circumstance not authorized under this agreement, the receiving
 9
10   party must immediately (a) notify in writing the designating party of the unauthorized
11
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
12
13   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
14
15   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
16
17   Agreement to Be Bound” that is attached hereto as Exhibit A.
18
     9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
19
20   MATERIAL
21
22          When a producing party gives notice to receiving parties that certain inadvertently
23
24   produced material is subject to a claim of privilege or other protection, the obligations of the
25   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
26
27   provision is not intended to modify whatever procedure may be established in an e-discovery
28
29   order or agreement that provides for production without prior privilege review. The parties agree
30
31   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
32   10.    NON-TERMINATION AND RETURN OR DESTRUCTION OF DOCUMENTS
33
34          Within 60 days after the termination of this action, including all appeals, each receiving
35
36   party must return all confidential material to the producing party, including all exact copies, and
37
38   must destroy any non-exact copies, extracts, and/or summaries thereof. Alternatively, the parties
39   may agree upon appropriate methods of destruction of confidential material other than non-exact
40
41   copies, extracts, and/or summaries. The provisions of this Paragraph 10 shall not be binding on
42
43   any party to the extent that they conflict with applicable Federal or State law or regulations. The
44
     Parties shall be entitled to retain any materials provided that contain confidential materials to the
45


     STIPULATED PROTECTIVE ORDER - 8                                   GORDON       600 University Street
     C20-5559 TSZ                                                       TILDEN      Suite 2915
                                                                       THOMAS       Seattle, WA 98101
                                                                       CORDELL      206.467.6477
              Case 3:20-cv-05559-TSZ Document 20 Filed 11/13/20 Page 9 of 12




 1   extent and for the time required by any applicable regulatory requirements or until any good faith
 2
 3   coverage dispute between the Parties is resolved.
 4
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 5
 6   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 7
 8   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
 9
10   work product, even if such materials contain confidential material.
11
            The confidentiality obligations imposed by this agreement shall remain in effect until a
12
13   designating party agrees otherwise in writing or a court orders otherwise.
14
15   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16
17
18           DATED this 12th day of November, 2020.
19
20                                             GORDON TILDEN THOMAS & CORDELL LLP
21                                             Attorneys for Plaintiff MultiCare Health System
22
23                                             By    s/ Michael Brown
24                                                  Franklin D. Cordell, WSBA #26392
25                                                  Michael P. Brown, WSBA #45618
26                                                  600 University Street, Suite 2915
27                                                  Seattle, Washington 98101
28                                                  206.467.6477
29                                                  fcordell@gordontilden.com
30                                                  mbrown@gordontilden.com
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATED PROTECTIVE ORDER - 9                                GORDON        600 University Street
     C20-5559 TSZ                                                    TILDEN       Suite 2915
                                                                    THOMAS        Seattle, WA 98101
                                                                    CORDELL       206.467.6477
            Case 3:20-cv-05559-TSZ Document 20 Filed 11/13/20 Page 10 of 12




 1         DATED this 12th day of November, 2020.
 2
 3                                      COZEN O’CONNOR
 4                                      Attorneys for Defendant National Fire & Marine
 5                                      Insurance Company
 6
 7                                      By     s/ Jonathan Toren
 8                                           Jonathan Toren, WSBA #46896
 9                                           Peter J. Berg, WSBA #46757
10                                           999 Third Avenue, Suite 1900
11                                           Seattle, WA 98104
12                                           206.340.1000
13                                           jtoren@cozen.com
14                                           pberg@cozen.com
15
16         DATED this 12th day of November, 2020.
17
18                                      CHRISTIE LAW GROUP, PLLC
19                                      Attorneys for Defendant National Fire & Marine
20                                      Insurance Company
21
22                                      By    s/ Robert L. Christie
23                                           ROBERT L. CHRISTIE, WSBA #10895
24                                           2100 Westlake Avenue N., Suite 206
25                                           Seattle, WA 98109
26                                           206.957.9669
27                                           bob@christielawgroup.com
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATED PROTECTIVE ORDER - 10                       GORDON      600 University Street
     C20-5559 TSZ                                            TILDEN     Suite 2915
                                                            THOMAS      Seattle, WA 98101
                                                            CORDELL     206.467.6477
             Case 3:20-cv-05559-TSZ Document 20 Filed 11/13/20 Page 11 of 12




 1                                                ORDER
 2
 3          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 5
 6   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 7
 8   state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 9
10   documents, including the attorney-client privilege, attorney work-product protection, or any other
11
     privilege or protection recognized by law.
12
13
14
15   Dated this 13th day of November, 2020
16

                                                          A
17
18
19
20                                                        Thomas S. Zilly
21                                                        United States District Judge
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATED PROTECTIVE ORDER - 11                               GORDON       600 University Street
     C20-5559 TSZ                                                    TILDEN      Suite 2915
                                                                    THOMAS       Seattle, WA 98101
                                                                    CORDELL      206.467.6477
              Case 3:20-cv-05559-TSZ Document 20 Filed 11/13/20 Page 12 of 12




 1                                              EXHIBIT A
 2
 3                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4
             I,   ____________________________________           [print   or   type   full   name],      of
 5
 6   ____________________________________ [print or type full address], declare under penalty of
 7
 8   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 9
10   issued by the United States District Court for the Western District of Washington on [date] in the
11
     case of Multicare Health System v. National Fire & Marine Insurance Company, No. 3:20-cv-
12
13   05559-TSZ. I agree to comply with and to be bound by all the terms of this Stipulated Protective
14
15   Order and I understand and acknowledge that failure to so comply could expose me to sanctions
16
17   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
18
     any information or item that is subject to this Stipulated Protective Order to any person or entity
19
20   except in strict compliance with the provisions of this Order.
21
22           I further agree to submit to the jurisdiction of the United States District Court for the
23
24   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
25   Order, even if such enforcement proceedings occur after termination of this action.
26
27   Date:
28
29   City and State where sworn and signed:
30
31
32                                         Printed name:
33
34
35
                                           Signature:
36
37
38
39
40
41
42
43
44
45


     STIPULATED PROTECTIVE ORDER - 12                                 GORDON     600 University Street
     C20-5559 TSZ                                                      TILDEN    Suite 2915
                                                                      THOMAS     Seattle, WA 98101
                                                                      CORDELL    206.467.6477
